Citation Nr: 0808925	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from April 1995 to 
April 1999.  

In May 2007, the Board of Veterans' Appeals (Board) granted 
service connection for residuals of a crash injury involving 
the toes of the right foot and remanded the issues currently 
on appeal to the RO for additional development.  



FINDINGS OF FACT

1.  The original claim of service connection for back and 
right knee disabilities was denied by an unappealed rating 
decision in April 2000.  

2.  The evidence received subsequent to the April 2000 rating 
decision is basically repetitive of information or facts 
previously of record and does not by itself or in connection 
with the evidence previously assembled raise a reasonable 
possibility of substantiating either claim.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of service connection for a back disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for a right knee disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the veteran was not sent in this case until later 
in the claims process.  Nevertheless, the RO sent the veteran 
a letter in May 2007, with a copy to his representative, in 
which he was informed of the requirements needed to establish 
service connection for back and right knee disabilities based 
on new and material evidence.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No private evidence was subsequently added 
to the claims file.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in the May 2007 
letter that a disability rating and effective date would be 
assigned if either of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claim to reopen, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  The veteran has 
been given ample opportunity to present evidence and 
argument in support of his claims.  The Board finds that 
general due process considerations have been complied with 
by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

In general, unappealed rating and Board decisions are 
final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

Because the veteran filed his request to reopen his claim 
after August 2001, the current version of the law is 
applicable in this case.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Background

The issues of service connection for back and right knee 
disabilities were denied by the RO in April 2000 because 
there was no objective evidence of a chronic back or right 
knee disability.  

The evidence on file at the time of the April 2000 RO 
decision consisted of the service medical records and VA 
examination reports dated in May 1999.  

The veteran's service medical records reveal that he 
complained of having low back pain in June 1995 and low 
back strain was diagnosed.  He also complained of back 
pain in December 1997, November 1998, and January 1999.  

A physical examination in December 1997 and January 1999 
did not reveal any objective disability.  The veteran 
complained in February 1999 of right knee pain; 
examination revealed a full range of right knee motion 
without edema or erythema; patellofemoral syndrome was 
diagnosed.   

On VA orthopedic evaluation in May 1999, examination of 
the right knee and back did not reveal any "significant 
objective abnormality."  


Evidence Received Since April 2000

The evidence received since January 2002 consists of VA 
treatment records dated from August 1999 to October 2004, 
and written statements by and on behalf of the veteran.  


Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

Consequently, there would need to be evidence that the 
veteran currently has back or right knee disability due to 
service.  

The medical evidence received since April 2000 notes 
complaints of back and right knee pain, but does not 
include competent evidence of a back or right knee 
diagnosis or related back or right knee disability.  The 
X-ray studies of the right knee in August 2004 did not 
show any abnormality.  

Therefore, the Board finds that the evidence submitted since 
the April 2000 RO decision does not, either by itself or in 
connection with the evidence previously assembled, raise a 
reasonable possibility of substantiating the claims for 
service connection for either a back disability or for a 
right knee disability.  38 C.F.R. 
§ 3.156.  

While the evidence submitted since April 2000 may be new, it 
is not material.   Consequently, the claims of service 
connection for back and right knee disabilities are not 
reopened and the benefits sought on appeal in this regard 
must remain denied.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) (a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability).  

The veteran's lay assertions in this context are essentially 
cumulative in nature and cannot constitute competent evidence 
for the purpose establishing a current right knee or back 
diagnosis.  

The benefit of the doubt doctrine is not applicable to these 
issues since the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claims of service connection for a back or 
right knee disability due to service.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  



ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for a back disability has not been 
submitted, the appeal is denied.  

As new and material evidence sufficient to reopen the claim 
of service connection for a right knee disability has not 
been submitted, the appeal is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


